Citation Nr: 1117286	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  04-24 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from August 1967 to December 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2007, the Board denied four claims including a claim for service connection for bilateral hearing loss.  The Veteran appealed the decision on three claims to the Court of Appeals for Veterans Claims (Court).  In a March 2010 Memorandum Decision, the Court vacated the Board's decision only with respect to the claim for service connection for bilateral hearing loss and remanded that claim for further development.  Other matters decided in the July 2007 Board decision were left undisturbed.  

In June 2010, the Board remanded the matter for another examination.


FINDING OF FACT

The Veteran's bilateral hearing loss first manifested after service and is not related to any aspect of service including exposure to high noise levels and explosions in combat. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).   




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006)  

In correspondence in April 2003, the RO provided notice that met the requirements except that the notice did not provide information on the criteria for assignment of a rating or effective date.  In response to June 2010 remand instructions from the Board, the RO provided notice that met the requirements later the same month.  Although adequate notice was not provided prior to the initial decision on the claim, the Board concludes that the Veteran was advised of all the elements of a claim for service connection and an opportunity to respond prior to readjudication of the claim in a February 2011 supplemental statement of the case.  Therefore, the Board concludes that the notice timing error was not prejudicial to the Veteran.  The Board also concludes that timing was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed disorder.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  In July 2000, the Social Security Administration granted disability benefits.  A record of the adjudicative decision is associated with the claims file.  The Administrative Law Judge's opinion is silent for any symptoms or diagnoses related to hearing loss.  Therefore, further requests for medical records assembled in support of this decision were not identified by the Veteran nor obtained by VA as the SSA decision indicates that they are not pertinent to this claim.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army engineer with service in the Republic of Vietnam from October 1967 to October 1968.  He contends that he experiences bilateral hearing loss as a result of exposure to acoustic trauma in service.  

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).

However, 38 U.S.C.A. § 1154(b) does not address the questions of the existence of a present disability or of a causal relationship between such disability and service.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  The provisions of 38 U.S.C.A. 
§ 1154(b) do not provide a substitute for nexus evidence, or evidence of current disability, but rather serve only to reduce the evidentiary burden on combat veterans with respect to submission of evidence regarding the incurrence or aggravation of an injury or disease while in service.  Kessel v. West, 13 Vet. App. 9, 16-19 (1999) (en banc).  Veteran must still establish his claim through competent lay or medical evidence showing a current disability and a nexus between that disability and those service events.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Wade v. West, 11 Vet. App. 302, 305 (1998).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  

Service personnel records showed that the Veteran served in combat engineering units attached to operational infantry or cavalry units in the field during his service in Vietnam.  The Veteran received an Air Medal for participation in operations over hostile territory and a citation from the commanding general of the First Cavalry Division recognizing the Veteran's participation in combat operations.  In several statements to medical examiners and in written statements to VA, the Veteran reported exposure to loud noise from aircraft, explosives, and small arms and artillery fire during his combat service.  Therefore, the Board concludes that the Veteran was in combat during his tour of duty in Vietnam and that he was exposed to high levels of noise from aircraft, munitions, artillery, mortar, and small arms fire.    

Service treatment records are silent for any symptoms, diagnoses, or treatment for ear injury, organic ear disorders, or loss of hearing acuity.  An audiogram obtained concurrent with a July 1970 discharge physical examination showed normal hearing acuity and no reports by the Veteran of symptoms of hearing loss.  

In November 1981, the Veteran submitted a statement in support of a claim for pension that included a list of his work experience from 1970 to 1981.  The Veteran reported working in machine shop, saw mill, hardware, cutlery, paving, home construction, awning, farm machinery, and oil field drilling businesses.  

In a May 2000 VA general medical examination, a VA physician noted the Veteran's reports of post-service employment in construction and landscaping businesses and in a recycling plant.  In addition to symptoms such as heartburn, back, and knee pain, the Veteran reported experiencing vertigo-like symptoms that arose in the previous three to four weeks when changing head positions.  The episodes resolved after 5-20 seconds.  The Veteran also reported occasional difficulty hearing in his left ear.  On examination, the physician noted clear ear canals and normal tympanic membranes.  The physician diagnosed benign positional vertigo and advised the Veteran that the recent onset of the symptoms would likely resolve within several months with no residual effects.  

In March 2003, a VA audiologist noted the Veteran's reports of a close explosion in combat that threw him from his vehicle.  The Veteran reported that hearing acuity in his left ear was impaired after the explosion but that his hearing recovered after the event.  The Veteran reported that since that time he experienced a decrease in hearing acuity and distortion of sounds.  The Veteran reported no difficulty hearing in his right ear.  The audiologist noted that no hearing acuity deficit was noted on a July 1970 military discharge physical examination.  On examination, the audiologist noted no organic ear deficits.  Audiometric testing showed puretone thresholds greater than 40 decibels at two relevant frequencies in the right ear and one frequency in the left ear.  Speech discrimination scores were 88 percent bilaterally.  The audiologist did not make a diagnosis but concluded that the Veteran did not need hearing aids and provided strategies to aid hearing in noisy situations.  The audiologist advised the Veteran to contact his primary care physician if he experienced any changes to his hearing.  The audiologist did not discuss the origin of the disorder including the reported event in service, other combat noise exposure, or post-service occupational or recreational exposure.   The audiologist also did not discuss the Veteran's contentions of hearing impairment without treatment for an extended time after service or the impact of the impairment on the Veteran's current occupation and daily activities.  

In September 2003, the RO denied service connection for bilateral hearing loss acknowledging the Veteran's exposure to aircraft noise and the 2003 examination that showed a hearing acuity disability.  However, the RO noted that audiometric testing in February 1970 showed normal hearing and (incorrectly) that there were no symptoms of hearing loss until 2003.  [As noted above, the Veteran noted occasional difficulty hearing in the left ear at VA examination in May 2000.]   In an October 2003 notice of disagreement, the Veteran cited two precedential decisions by the Court of Veterans Appeals for the principle that normal hearing at the time of discharge does not necessarily preclude service connection and supporting the Veteran's argument that VA must obtain a medical opinion.  

In July 2007, the Board denied service connection for bilateral hearing loss because there was no evidence of permanent hearing loss in service, because the initial finding of a hearing disability was not established until thirty years after service, and because there was no evidence of a continuity of symptoms or a medical opinion on a relationship between acoustic trauma in service and the current disability.  

In a March 2010 Memorandum Decision, the Court vacated the Board's decision and remanded the appeal.  The Court found that the Board erred by treating the absence of evidence of a hearing disability until many years after service as dispositive and directed the Board to obtain a VA medical examination or opinion that more completely addressed the etiology of the disorder, taking into account the elapsed of time since service, and considering whether the Veteran's lay evidence is competent to establish the presence and continuity of symptoms sufficient to substantiate service connection.  The Court also directed the Board to discuss whether the Veteran was a combat veteran and the applicability of 38 U.S.C.A. § 1154.  

In June 2010, the Board remanded the claim for further development including additional notice and a VA audiometric examination.  The examiner was directed to review the claims file, evaluate the Veteran's hearing acuity, and provide an opinion whether any current disability was related to high noise levels and explosive events in service.  The examiner was also directed to comment on any contribution from post-service noise exposure, the elapsed time since service, and the impact of any disability on the Veteran's occupation and daily life. 

In June 2010, the Appeals Management Center provided an adequate notice and a request for the Veteran to identify any examination or treatment for hearing loss by any medical practitioner and statements by any lay people who observed the Veteran's symptoms.  No additional responses or evidence were received.  

In June 2010, the Veteran underwent a VA audio examination.  The VA audiologist noted that she carefully reviewed the Veteran's claims file.  In the examination report, she specifically referenced the objective findings from examinations in 1966  and 1970, she noted the Veteran's report of the onset of hearing loss shortly after he was released from service.  The audiologist noted the Veteran's reports of exposure to aircraft noise, fire fight noises, and explosions including being blown off a tank by a large bomb.  The Veteran also reported experiencing tinnitus for a few months after combat noise exposure but that the symptoms gradually subsided and were no longer present.  The VA examiner also noted that the Veteran reported post service occupational exposure from road construction and carpentry without the use of hearing protection and recreational noise exposure from motorcycles.  The Veteran denied any history of organic ear disease or vertigo.  The Veteran reported that his hearing loss caused difficulty understanding speech in high background noise and on a television.  He reported that sounds were muffled and, though not debilitating, caused frustration and interfered with personal relationships.  Audiometric testing showed puretone thresholds at 25 decibels or greater at three or more frequencies and individual thresholds greater than 40 decibels bilaterally.  Speech discrimination scores were 88 percent in the right ear and 76 percent in the left ear.  The audiologist diagnosed mild to severe bilateral sensorineural hearing loss.  After carefully reviewing the Veteran's claims file, noting important medical findings during service, considering his history of inservice and post service noise exposure, and considering the Veteran's account of when hearing loss began, the audiologist concluded that the Veteran's bilateral hearing loss was not related to exposure to noise or other conditions encountered in service.  In the opinion paragraph, the audiologist expressly noted the lack of evidence of disabling hearing loss at the time of discharge from service.   

The Board concludes that there has been substantial compliance with the instructions in its June 2010 remand.  The Veteran was provided an adequate notice.  The Veteran underwent a VA audiometric evaluation in which the examiner commented on post-service noise exposure, the elapsed time since service, and the impact of any disability on the Veteran's occupation and daily life.

The Board concludes that service connection for bilateral hearing loss is not warranted.  As noted above, the Board has concluded that the Veteran was in combat.  The Veteran is competent to report on his combat experiences and his reports are credible because they are consistent with the service personnel records.  Therefore, his exposure to a variety of sources of acoustic trauma is accepted.  The provisions of 38 U.S.C.A. § 1154 are applicable to establish that the Veteran experienced episodes of high noise levels and explosive effects.  As discussed above, the provisions do not extend to a presumption that he incurred injuries responsible for a current chronic hearing disability.  The Veteran did not report an organic ear or head injury.  He did report that left ear hearing loss and tinnitus resolved after an explosive event.  

The Veteran is also competent to report on symptoms of temporary tinnitus following a combat explosion and on his perceived difficulty hearing conversations that started shortly after service.  The Board considered whether the Veteran's lay observations of hearing difficulty since shortly after service are competent and sufficient to show a diagnosis of a chronic hearing disability.  As a determination of abnormal hearing and the threshold for VA disability requires precise audiometric testing, the Veteran is not competent to determine whether his perceived difficulties constituted a chronic and permanent disorder of hearing loss disability.  The Board acknowledges that the absence of measured and diagnosed chronic hearing loss at the time of discharge is not alone dispositive of the absence of injury in service.  However, the discharge examination is relevant and probative to show that the onset of the symptoms did not occur in service.  Moreover, the Veteran did not report a contemporary diagnosis or symptoms that supported a diagnosis until several decades later.  Therefore, the provisions of Jandreux do not apply.  

Regarding a continuity of symptoms since service, the Board places less probative weight on the Veteran's report that he first experienced hearing loss shortly after service.  Objective findings from the 1970 examination do not support the Veteran's statement that he had hearing loss shortly after separation.  Furthermore, the Board cannot ignore the fact that the Veteran did not seek treatment for or report complaints of hearing loss or ear problems until 30 years after separation.  While the absence of any examination or treatment between 1970 and 2000 alone is not dispositive of the presence or absence of symptoms, the lack of any mention of hearing problems is a factor that to be considered.  

Additionally, the Board finds it pertinent that in the time period from 1970 until hearing problems were reported in 2000, the Veteran worked in a number of jobs that involved a great deal of exposure to noise.  As stated above, the Veteran reported working in machine shop, saw mill, hardware, cutlery, paving, home construction, awning, farm machinery, and oil field drilling businesses.  The Board notes that the Veteran was engaged in many post-service occupations and recreational activities involving high noise levels which are not consistent with an individual with on-going hearing loss.  The fact that he continued working in such environments, and that he did not seek a medical evaluation, personal hearing protection, or hearing aids during this interval are also not dispositive, but likewise carry probative weight.  

Turning to the Veteran's first report of hearing problems in 2000 (30 years after separation from service), the Board notes that the Veteran's report of "occasional difficulty hearing in the left ear" is not consistent with a thirty year history of a continuity of bilateral hearing difficulties.  Additionally, in 2003, the Veteran reported no problems with hearing in the right ear and noted that decreased hearing in his left ear recovered after the explosion in service.  These statements are incongruent with the Veteran's subsequent assertions that he has had ongoing hearing difficulties since shortly after separation from service.  Because of these inconsistencies, the Board places less probative weight on the Veteran's contention of a continuity of symptoms starting right after service.  

Finally, the Board places greatest probative weight on the opinion of the VA audiologist in 2010 who carefully reviewed the claims file and indicated awareness of the Veteran's in service and post-service noise exposure, as well as the Veteran's own reports of hearing loss problems.  This medical professional is fully aware of the Veteran's history and personally examined the Veteran.  Her opinion carries a great deal of weight.  The Veteran does have a current bilateral hearing disability as demonstrated in audiometric testing in 2003 and 2010.  The VA examiner in 2010 has provided the opinion that the hearing loss is not related to service, and for the reasons explained above, the Board finds this opinion, and the evidence against service connection to outweigh the Veteran's claim for service connection.  
In an April 2011 Informal Hearing Presentation, the Veteran's representative has asserted that the 2010 examiner's opinion lacked sufficient rationale as it only cited  to the lack of hearing loss found on the Veteran's separation examination as a primary reason for the unfavorable nexus opinion.  The Board has considered this argument.   In assessing medical evidence, whether an examiner provides a basis for a medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).

In this case, the opinion was not ambivalent, but instead was quite clear.  Further, it was not based on an inaccurate factual premise, as the Veteran's reported inservice and post-service noise exposure was noted and discussed, and the Veteran's inservice and post-service medical findings were noted and discussed, and the Veteran's own account of when his hearing loss began was noted.  Also, the VA examiner's opinion was not based on an examination of inappropriately limited scope, but rather, it was based on a full audio examination the findings of which were included in the examination report.  The Board acknowledges that the audiologist expressly cited only the absence of measured hearing loss at the time of discharge in the paragraph stating the opinion.  Earlier in the report, however, the examiner provided much more discussion of the things she considered in making this opinion.   The context of the report indicates that the audiologist was clearly aware of the combat noise exposure, extensive post service occupational and recreational exposure, the time interval since service, the Veteran's contended continuity of symptoms, and his first report to a clinician of a hearing problem in 2000.  The Board is entitled to assume the competence of a VA examiner.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  As a specialist in the evaluation of hearing disorders, the audiologist is presumed competent to have considered the factors noted in the records and in the examiner's own report in the development of the opinion.  In this case, factors other than military noise exposure were noted by the examiner including post-service occupational and recreational exposure and the onset of clinical evaluation of symptoms of hearing difficulties many years after this exposure.  When a medical examiner's opinion is accepted as competent, the burden is on the appellant to show error.  Id.  The Veteran was advised of the opinion in a February 2011 supplemental statement of the case and provided no additional relevant evidence or other competent medical opinions.  The file still contains no medical evidence linking hearing loss disability first shown in 2000 with military service 30 years earlier.  

The only evidence favoring the Veteran is his own account of having hearing problems since his inservice noise exposure.  The Board has considered these statements, and the reasons for affording these accounts reduced weight is discussed at length above.  The weight of the credible and probative evidence demonstrates that the Veteran's current bilateral hearing loss first manifested many years after service and is not related to his active service or any incident therein.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


